Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner thanks Applicant for the Response to Election/Restriction filed on 8/11/2021, electing claims 7-18, made without traverse. The election is incorporated herein. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
Please amend “said first claiming member” to read “said first clamping member” in limitation (a.). 
Please amend “the cord capture zone adapted be” to read “the cord capture zone adapted to be”; see section b.i.. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 7, the preamble of the claim recites “a floor preparation machine comprising”, thus evidencing that the claim is directed towards a floor preparation apparatus. However, the body of the claim includes the recitation of “a first clamping member fixed to a floor preparation machine”. The latter limitation renders the claimed invention indefinite because as written, the apparatus comprises itself, i.e. imparting a circular logical issue. Examiner is interpreting the claim to include the scope of the combination of a floor preparation machine with the power cord and vacuum tube manager comprising the clamping members. Examiner recommends amending the preamble to reflect a system claim, i.e. a floor preparation system or a floor preparation machine system. 
Independent claim 17 is rejected for the same reasons and is being interpreted in the same manner as explained in the claim 7 rejection. The preamble of claim 17 recites “a shot blasting machine comprising”, wherein the body of the claim includes a limitation reciting “a first clamping member fixed to a shot blasting machine”. The latter limitation renders the claimed invention indefinite because as written, the apparatus comprises itself, i.e. imparting a circular logical issue. Examiner recommends amending the preamble to reflect a system claim, i.e. a shot blasting system or a shot blasting machine system. 
Further regarding independent claim 7, the limitation reciting “the second embrasures of the cord capture zone adapted to receive the first merlons of..” renders the scope of the claimed invention indefinite. As recited, the cord capture zone comprises a plurality of third merlons and a plurality of third embrasures, i.e. not the second. Examiner recommends amending the claim to reflect the antecedently established structure. For the purposes of examination, the Examiner is relying upon the disclosure and elements as described in the specification, i.e. where the first, second, and third pluralities of elements exist. 
Further regarding independent claim 17, the limitation reciting “the second merlons of the cord capture zone…the second embrasures of the cord capture zone” renders the scope of the claimed invention indefinite for similar reasons expressed in the claim 7 rejection above. s recited, the cord capture zone comprises a plurality of third merlons and a plurality of third embrasures, i.e. not the second. Examiner recommends amending the claim to reflect the antecedently established structure. For the purposes of examination, the Examiner is relying upon the disclosure and elements as described in the specification, i.e. where the first, second, and third pluralities of elements exist. 
Regarding claim 12, please amend “a power cord” and “a vacuum tube” to read “the power cord” and “the vacuum tube” for proper antecedent basis. 
Dependent claims 8-16 and 18 are rejected due to dependency from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (DE102004004010B4) in view of Hwang (GB 2444569A).
Regarding claim 7, Cordes discloses floor preparation machine (see at least [0038]) comprising: 
a power cord (cable 5); 
a vacuum tube (suction pipe 1, comprising tubes 2 and 3); and 
a power cord and vacuum tube manager (see [0018] of translation) comprising: 
a. a first clamping member (see half A1 in Reference Drawing 1) fixed to a floor preparation machine (wherein the holder 9 is designed as having two sections, separated by dividing surfaces 15 and 16 along X-axis cutaway, see Figure 9; wherein a first clamping member is one half of the holder 9; see [0040], lines 309-313 of English Translation; see also Figures 13-15; wherein the clamping member A1 is affixed to a floor vacuum machine), said first clamping member comprising a cord receiving zone ( [0040], lines 293-294; see also Reference Drawing 1) and a vacuum tube receiving zone ( [0049]; see also Reference Drawing 1, which is annotated Figures 9 and 10 of Cordes) , 
i. said cord receiving zone having open ends and defined by a concave surface (see one recess 17) having a first side and a second side (see Reference Drawing 1), 
a first side wall projecting to a first open end from the first side of the concave surface (see first side wall in Reference Drawing 1, wherein there is a continuous first side wall along the length of the cord receiving zone, i.e. the upper wall shown in Figure 10), 
a second sidewall spaced apart from the first side wall and projecting to a second open end from the second side of the concave surface (see second side wall in Reference Drawing 1, wherein there is a continuous second side wall along the length of the cord receiving zone, i.e. the lower wall shown in Figure 10), 
ii. said vacuum tube receiving zone having open ends (Reference Drawing 1, wherein there are two opposing vacuum tube open ends 23, 24 on faces 9a, 9b; see [0052] of the translation, lines 442-446) and comprising a first wall having a first plurality of wall sections (wherein the vacuum tube first wall has a plurality of sections, i.e. a lower half and an upper half, i.e. two quadrants of a cylinder, or alternatively a first half and a second half along the longitudinal length of thickness d, parallel to axis 14 in Reference Drawing 1; wherein under broadest reasonable interpretation, the prior art discloses the claimed wall sections); 
b. a second clamping member (A2, Reference Drawing 1) movable between an open position and a closed position (wherein [0045] of the English translation discloses that the clamp 9 is spread apart at their parting surfaces 15, 16, i.e. the clamping member A2 may close and open the clamp 9), said second clamping member comprising a cord capture zone adapted to cover the cord receiving zone and a vacuum tube capture zone adapted to cover the vacuum tube receiving zone (see vacuum tube receiving zone, vacuum tube cord capture zone, cord receiving zone, and cord capture zone in Reference Drawing 1; wherein, when the two clamping halves A1 and A2 are mated together, the receiving zones are covered by the mating halves of the capture zones), 
ii. said vacuum tube capture zone (see RD1) comprising a second wall (see second wall, labeled VTCZ2W) having a second plurality of wall sections (wherein the vacuum tube capture zone second wall has a plurality of sections, i.e. a lower half and an upper half comprising two quadrants of a cylinder, or alternatively a first half and a second half along the longitudinal length of thickness d, parallel to axis 14 in Reference Drawing 1; wherein under broadest reasonable interpretation, the prior art discloses the claimed wall sections); 
c. a latch adapted to selectively secure the second clamping member in the closed position (see Figures 5 and 6; wherein clamping bolt 21 is slidably received and may be pressed down against the force of spring 20, see [0052] lines 438-446 and [0053], lines 451-454; see also [0044-0045], [0048], [0007] lines 81-82, [0040] lines 309-312, wherein clamping screw 11 latches and presses the two divided surfaces 15, 16 together; wherein the combination of these two movable and biased bolts latch the halves A1 and A2 together); 
wherein when a section of the power cord is placed in the cord receiving zone (please refer to Figure 5, wherein the cord 5 are end 5a is in the cord receiving zone), a section of the vacuum tube is placed in the vacuum tube receiving zone (wherein the cleaner suction tube 1, which includes tube 2, is inserted into the vacuum tube receiving zone of clamp 9), and the second clamping member (A2, Reference Drawing) is in the closed position (see closed position in Figure 6), a pinching force is applied to both the power cord and the vacuum tube restricting sliding movement of the power cord and the vacuum tube through the power cord and vacuum tube manager (wherein the clamping bolt 21 is slidably inserted into surfaces 19 and is held therein, then clamping screw clamps the opposed surfaces 15 and 16 against one another, see [0044-0046], i.e. there is a pinching pressure imparted by the clamp halves A1 and A2; see also [0050] lines 423-425, [0052] lines 435-446, [0053] lines 452-454, [0011] lines 124-128).

    PNG
    media_image1.png
    587
    947
    media_image1.png
    Greyscale

Reference Drawing 1
Examiner’s Note: Although there are two embodiments presented, the features annotated in Reference Drawing 1 are the same in both the first and second embodiment, see [0043], lines 342-344. 
	Although Cordes discloses surfaces (15, 16) on each clamping half (A1, A2), i.e. four total surfaces in two pairs, Cordes does not explicitly teach the structure of the surfaces. Specifically, Cordes does not explicitly teach the first open end having a plurality of first embrasures and a plurality of first merlons, the second open end having a plurality of second embrasures and a plurality of second merlons, the first embrasures and first merlons of the first open end aligned with the second embrasures and second merlons of the second open end, and i. said cord capture zone having a plurality of third merlons and a plurality of third embrasures, the third merlons of the cord capture zone adapted be received between the first merlons of the first side wall and the second merlons of the second side wall, and the second embrasures of the cord capture zone adapted to receive the first merlons of the first side wall and the second merlons of the second side wall. 
	However, from the same or similar field of endeavor, Hwang (GB 2444569A) teaches a plurality of embrasures and a plurality of merlons on opposing surfaces, see Reference Drawing 2, specifically designed to mate with one another, to envelop a cord capture zone (see cable C). Specifically, the plurality of embrasures (E1-E4) receive the plurality of merlon (M1-M4), and the second plurality of embrasures (E5-E7) receive the second plurality of merlons (M5-M7); see also [0012] and [0022]. 

    PNG
    media_image2.png
    526
    524
    media_image2.png
    Greyscale

Reference Drawing 2
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang, specifically regarding the mating structure of embrasures and merlons, into the multiple dividing surfaces (15, 16) of the clamp halves (A1, A2) of Cordes. Both Cordes and Hwang are in the field of cord management, specifically with floor apparatuses (see [0021-0022] of Hwang). The power cord arranging device (100) of Hwang is used for a similar purpose to the clamping member (9) of Cordes, as both inventors sought to contain the electrical cord in a safe manner that reduces the risk of damage during use, and therefore the safety of an operator; see Cordes: [0041], lines 322-324, [0017], lines 175-176 and Hwang: [0005], [0007], [0035-0036]. Hwang similarly teaches two separable members which have mating teeth, i.e. the embrasures and merlons shown in Reference Drawing 2, wherein Cordes is silent on the shape of dividing surfaces (15, 16). Furthermore, both Hwang and Cordes have contemplated similar solutions to similar issues of keeping a work area safe, clear, and organized while using a moving machine which operates on a floor surface. One would be motivated to combine Hwang into Cordes because the mating arrangement and design of embrasures/merlons would be considered using a known technique to improve a similar device in the same manner, and would yield predictable results with a reasonable expectation of success, with the added benefit of ensuring a decrease in contaminants; see [0036] of Hwang. 
	Thus, the combination of Cordes in view of Hwang teaches the claimed quantity of the pluralities of embrasures and merlons, i.e. a first, second and third plurality of embrasures and merlons, as well as the specific locations of the pluralities of embrasures and merlons; please refer to the antecedent basis above of the structures of the first open end, the second open end, the cord capture zone, the first side wall, and the second side wall. 
	Regarding claim 8, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied above, wherein modified Cordes further teaches the floor preparation machine of claim 7 further comprising an electrical socket (socket part 6), an electrical plug (plug part 7) attached to an end of the power cord (cable 5) adapted to be selectively coupled to the electrical socket (Cordes: please see Figures 5 and 7 regarding the cable 5, socket 6, and plug 7; see also [0043-0044]), and a fitting to which an end of the vacuum tube is adapted to be attached (wherein the kit may be retrofit on an existing vacuum cleaner suction pipe, see [0055] of Cordes; wherein the locking pin 8 may be used to hold a nozzle part, see [0040]; wherein a clamp 10 or locking device 4 may also be considered a fitting, see Figure 5).
Regarding claim 9, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied above, wherein modified Cordes further teaches the floor preparation machine of claim 8 wherein the power cord and vacuum tube manager are adapted to protect the electrical socket (socket 6), electrical plug (plug 7) and the fitting (8 or 10 or locking device 4) by preventing strain on the power cord and vacuum tube from being transferred along the power cord and vacuum tube past the power cord and vacuum tube manager to the electrical socket, the electrical plug and the fitting (Cordes: [0040], lines 300-312 of Cordes; see also [0041], [0017]; see [0010] disclosing stabilization, [0007]; wherein the invention and clamping arrangement of Cordes is provided to ensure that the socket and plug attachments are stable while also providing movement of the device in a stable manner, i.e. the functional language is met by the prior art combination).
Regarding claim 12, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied above, wherein modified Cordes further teaches the floor preparation machine of claim 7 wherein first clamping member and second clamping member (A1, A2, Reference Drawing 1) simultaneously relieve strain on a power cord  and a vacuum tube when the latch secures the second clamping member in the closed position (Cordes: [0040], lines 300-312 of Cordes; see also [0041], [0017]; see [0010] disclosing stabilization, [0007]; wherein the invention and clamping arrangement of Cordes is provided to ensure that the socket and plug attachments are stable while also providing movement of the device in a stable manner, i.e. the functional language is met by the prior art combination; see [0052] lines 438-446 and [0053], lines 451-454; see also [0044-0045], [0048], [0007] lines 81-82, [0040] lines 309-312, wherein clamping screw 11 latches and presses the two divided surfaces 15, 16 together).
Regarding claim 15, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied above, wherein modified Cordes further teaches the floor preparation machine of claim 7 wherein the power cord (5) has a section adapted to fit within the cord receiving zone (see Reference Drawing 1, as well as Figures 5 and 6) and be pinched between the concave surface and the second merlons (refer to the claim 7 combination statement regarding the merlons and embrasures) when the second clamping member (A2) is secured in the closed position by the latch (wherein the clamping bolt 21 is slidably inserted into surfaces 19 and is held therein, then clamping screw clamps the opposed surfaces 15 and 16 against one another, see [0044-0046], i.e. there is a pinching pressure imparted by the clamp halves A1 and A2; see also [0050] lines 423-425, [0052] lines 435-446, [0053] lines 452-454, [0011] lines 124-128).
Regarding claim 16, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied above, wherein modified Cordes further teaches the wherein the vacuum tube has a section adapted to fit within the vacuum tube receiving zone (see Reference Drawing 1 as well as Figures 5 and 6 regarding the portion of the tube 2 which is received within the vacuum tube receiving zone) and be pinched between the first wall and the second wall when the second clamping member is secured in the closed position by the latch (wherein the clamping bolt 21 is slidably inserted into surfaces 19 and is held therein, then clamping screw clamps the opposed surfaces 15 and 16 against one another, see [0044-0046], i.e. there is a pinching pressure imparted by the clamp halves A1 and A2; see also [0050] lines 423-425, [0052] lines 435-446, [0053] lines 452-454, [0011] lines 124-128).

Claim(s) 10, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (DE102004004010B4) in view of Hwang (GB 2444569A), as applied to claim 7 above, and in further view of Refai (US 20190140390).
	Regarding claim 10, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied to claim 7 above. However, modified Cordes does not explicitly teach wherein the second wall has an inner vacuum tube engaging side lined with a foam pad.
	However, from the same or similar field of endeavor of encased electrical cord protection apparatuses, Refai (US 20190140390) teaches wherein the second wall has an inner tube engaging side lined with a foam pad (wherein a seal in the form of a gasket comprising foam-molded material is provided on the interior of a closed casing, extending around the exterior of a cylindrical element; see [0020], [0050]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Refai into the invention of modified Cordes. One would be motivated to do so in order to provide favorable compression and sealing characteristics [0050]. By implementing a sealing feature in the form of the foam-expanded material taught by Refai, the durability and ultimate longevity of the apparatus of modified Cordes would be extended, thus decreasing manufacturing costs to replace damaged parts and avoiding accidents; see at least [0049-0051], [0059], and [0077-0078] of Refai. This modification would be recognized as using a known technique, i.e. a foam-molded material on the interior wall of a conduit housing, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 11, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied to claim 7 above. However, modified Cordes does not explicitly teach a hinge coupled to the second clamping member and wherein the second clamping member is pivotal about said hinge.
Although modified Cordes teaches that surfaces (15, 16) are separable and that the halves (A1, A2) may be clamped together, Cordes is silent on an explicit hinge. However, from the same or similar field of endeavor, Refai teaches a hinge coupled to the second clamping member and wherein the second clamping member is pivotal about said hinge (wherein first and second shells with a hinge connect with a latch, see hinge 9 and [0009]; see also [0017], [0024-0025], [0043], [0068-0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Refai into modified Cordes, specifically the hinge element of Refai. The implementation of the hinge element is recognized as a known structure for allowing movement between two elements, wherein the apparatus of Refai is performing a similar casing task as the apparatus of modified Cordes. The hinge of Refai would permit a user to easily and quickly open the clamping mechanism (9) of modified Cordes with ease. This modification would be recognized as using a known technique, i.e. a hinge, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 13, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied to claim 7 above. However, although modified Cordes teaches a type of latching mechanism in the form of clamping bolt (21) in combination with spring (22), modified Cordes does not explicitly teach wherein the second clamping member further comprises a catch.
	However, from the same or similar field of endeavor, Refai teaches a clamping member further comprises a catch (see catch 64; wherein latch 63 hooks onto catch 64 and is coupled to locking lever 66 that nests between the latch 63 and shell 2; see Figures 7a-7b, [0067-0070], [0011] teaching of the catch, [0024]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the catch and locking mechanism of the casing as taught by Refai into the clamping halves (A1, A2) of clamp (9) of modified Cordes. One would be motivated to do so for safety purposes; the release force required to unlock the incorporated mechanism is designed to be higher than a child is able to apply, see [0070] of Refai. Furthermore, this provides additional security against the clamp being inadvertently opened, see [0066] of Refai. By introducing additional security and safety features, the durability and longevity of the invention of modified Cordes may be increased, another advantageous financial outcome. 
Regarding claim 14, all of the previously recited limitation are rejected by the teachings of modified Cordes as applied to claim 13 above, wherein modified Cordes further teaches wherein the latch is movable to engage the catch when the second clamping member in the closed position (please refer to the combination applied to claim 13 above, see Figures 7a-7b and [0068-0070] regarding the substitute catch, lever, latch, and locking mechanism of Refai).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (DE102004004010B4) in view of Drevitson (US 20070089262), and in further view of Hwang (GB 2444569A).
Regarding claim 17, Cordes discloses a power cord (cable 5) having a plug (plug 7); 
a socket (socket 6) adapted mate with the plug (Cordes: please see Figures 5 and 7 regarding the cable 5, socket 6, and plug 7; see also [0043-0044]); 
a vacuum tube (suction pipe 1, comprising tubes 2 and 3); 
a fitting to which the vacuum tube is adapted to be coupled (wherein the kit may be retrofit on an existing vacuum cleaner suction pipe, see [0055] of Cordes; wherein the locking pin 8 may be used to hold a nozzle part, see [0040]; wherein a clamp 10 or locking device 4 may also be considered a fitting, see Figure 5); and 
a power cord and vacuum tube manager (see [0018] of translation) comprising: 
a. a first clamping member (see half A1 in Reference Drawing 1) fixed to machine, said first clamping member comprising a cord receiving zone ([0040], lines 293-294; see also Reference Drawing 1) and a vacuum tube receiving zone ([0049]; see also Reference Drawing 1, which is annotated Figures 9 and 10 of Cordes, 
i. said cord receiving zone having open ends and defined by a concave surface (see one recess 17) having a first side and a second side (see Reference Drawing 1), 
a first side wall projecting to a first open end from the first side of the concave surface (see first side wall in Reference Drawing 1, wherein there is a continuous first side wall along the length of the cord receiving zone, i.e. the upper wall shown in Figure 10), 
a second sidewall spaced apart from the first side wall and projecting to a second open end from the second side of the concave surface (see second side wall in Reference Drawing 1, wherein there is a continuous second side wall along the length of the cord receiving zone, i.e. the lower wall shown in Figure 10), 
ii. said vacuum tube receiving zone having open ends (Reference Drawing 1, wherein there are two opposing vacuum tube open ends 23, 24 on faces 9a, 9b; see [0052] of the translation, lines 442-446) and comprising a first wall having first plurality of wall sections (wherein the vacuum tube first wall has a plurality of sections, i.e. a lower half and an upper half, i.e. two quadrants of a cylinder, or alternatively a first half and a second half along the longitudinal length of thickness d, parallel to axis 14 in Reference Drawing 1; wherein under broadest reasonable interpretation, the prior art discloses the claimed wall sections); 
b. a second clamping member (A2, Reference Drawing 1) movable between an open position and a closed position (wherein [0045] of the English translation discloses that the clamp 9 is spread apart at their parting surfaces 15, 16, i.e. the clamping member A2 may close and open the clamp 9), said second clamping member comprising a cord capture zone adapted to cover the cord receiving zone and a vacuum tube capture zone adapted to cover the vacuum tube receiving zone (see vacuum tube receiving zone, vacuum tube cord capture zone, cord receiving zone, and cord capture zone in Reference Drawing 1; wherein, when the two clamping halves A1 and A2 are mated together, the receiving zones are covered by the mating halves of the capture zones), 
ii. said vacuum tube capture zone (See RD1) comprising a second wall (see second wall, labeled VTCZ2W) having a plurality of wall sections (wherein the vacuum tube capture zone second wall has a plurality of sections, i.e. a lower half and an upper half comprising two quadrants of a cylinder, or alternatively a first half and a second half along the longitudinal length of thickness d, parallel to axis 14 in Reference Drawing 1; wherein under broadest reasonable interpretation, the prior art discloses the claimed wall sections); 
c. a latch adapted to selectively secure the second clamping member in the closed position (see Figures 5 and 6; wherein clamping bolt 21 is slidably received and may be pressed down against the force of spring 20, see [0052] lines 438-446 and [0053], lines 451-454; see also [0044-0045], [0048], [0007] lines 81-82, [0040] lines 309-312, wherein clamping screw 11 latches and presses the two divided surfaces 15, 16 together; wherein the combination of these two movable and biased bolts latch the halves A1 and A2 together); 
wherein when a section of the power cord is placed in the cord receiving zone (please refer to Figure 5, wherein the cord 5 are end 5a is in the cord receiving zone), a section of the vacuum tube is placed in the vacuum tube receiving zone (wherein the cleaner suction tube 1, which includes tube 2, is inserted into the vacuum tube receiving zone of clamp 9), and the second clamping member (A2) is in the closed position (SEE Figure 6), 
a pinching force is applied to both the power cord and the vacuum tube restricting sliding movement of the power cord and the vacuum tube through the power cord and vacuum tube manager (wherein the clamping bolt 21 is slidably inserted into surfaces 19 and is held therein, then clamping screw clamps the opposed surfaces 15 and 16 against one another, see [0044-0046], i.e. there is a pinching pressure imparted by the clamp halves A1 and A2; see also [0050] lines 423-425, [0052] lines 435-446, [0053] lines 452-454, [0011] lines 124-128) and preventing strain on the power cord and vacuum tube from being transferred along the power cord and vacuum tube past the power cord and vacuum tube manager to the electrical socket (Cordes: [0040], lines 300-312 of Cordes; see also [0041], [0017]; see [0010] disclosing stabilization, [0007]; wherein the invention and clamping arrangement of Cordes is provided to ensure that the socket and plug attachments are stable while also providing movement of the device in a stable manner, i.e. the functional language is met by the prior art combination; see [0052] lines 438-446 and [0053], lines 451-454; see also [0044-0045], [0048], [0007] lines 81-82, [0040] lines 309-312, wherein clamping screw 11 latches and presses the two divided surfaces 15, 16 together), 
the electrical plug (7) and the fitting (8 or 10 or locking device 4) thereby protecting the electrical socket (6), electrical plug and the fitting (Cordes: [0040], lines 300-312 of Cordes; see also [0041], [0017]; see [0010] disclosing stabilization, [0007]; wherein the invention and clamping arrangement of Cordes is provided to ensure that the socket and plug attachments are stable while also providing movement of the device in a stable manner, i.e. the functional language is met by the prior art combination).
Cordes discloses that the invention is paired with a vacuum machine, and further intimates and suggests that the apparatus may be retrofit in a kit in at least [0005] and [0055], thus indicating the ability to organize the systems of other machines. However, Codes does not explicitly teach a shot blasting machine. 
However, from the same or similar field of endeavor of machines for working on floor surfaces, Drevitson teaches a vacuum device in combination with a sand blasting operation, i.e. a shot blasting machine, in at least [0027-0028]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Drevitson, specifically the blasting machine incorporation, with the cord and suction organizer of Cordes. Both Cordes and Drevitson are directed towards the field of vacuum devices, wherein Drevitson recognizes a deficiency in the field of vacuums that include abrasive blasting; see [0007], [0008]. By combining the organizing apparatus of Cordes with the invention of Drevitson, the safety and security of the cords/suction conduits common to both apparatuses are ensured, thus reducing the dangers and risks imposed on a user, while the combined invention may be suitable for a wide variety of applications; see [0003] of Drevitson. Both devices of Cordes and Drevitson face similar issues in the field, including cord tangling and suction conduit management; Cordes even suggests using the apparatus to retrofit any vacuum suction tube that also includes a power cord; see [0005]. One would be motivated to combine the invention of Drevitson into the invention of Cordes because the combination would produce a singular integrated unit with a wide variety of functions that can be used in a consumer’s private garage, see [0049] of Drevitson, while also providing ergonomic benefit; see [0054] of Cordes. This modification would be recognized as implementing a known technique, i.e. an organization cord and tube kit with an alternative type of vacuum which includes abrasive blasting, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
However, modified Cordes does not explicitly teach the first open end having a plurality of first embrasures and a plurality of first merlons, the second open end having a plurality of second embrasures and a plurality of second merlons, the first embrasures and first merlons of the first open end aligned with the second embrasures and second merlons of the second open end, and i. said cord capture zone having a plurality of third merlons and a plurality of third embrasures, the second merlons of the cord capture zone adapted be received between the first merlons of the first side wall and the second side wall, and the second embrasures of the cord capture zone adapted to receive the first merlons of the first side wall and the second merlons of second side wall. 
However, from the same or similar field of endeavor, Hwang (GB 2444569A) teaches a plurality of embrasures and a plurality of merlons on opposing surfaces, see Reference Drawing 2, specifically designed to mate with one another, to envelop a cord capture zone (see cable C). Specifically, the plurality of embrasures (E1-E4) receive the plurality of merlon (M1-M4), and the second plurality of embrasures (E5-E7) receive the second plurality of merlons (M5-M7); see also [0012] and [0022]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hwang, specifically regarding the mating structure of embrasures and merlons, into the multiple dividing surfaces (15, 16) of the clamp halves (A1, A2) of modified Cordes. Both Cordes and Hwang are in the field of cord management, specifically with floor apparatuses (see [0021-0022] of Hwang). The power cord arranging device (100) of Hwang is used for a similar purpose to the clamping member (9) of Cordes, as both inventors sought to contain the electrical cord in a safe manner that reduces the risk of damage during use, and therefore the safety of an operator; see Cordes: [0041], lines 322-324, [0017], lines 175-176 and Hwang: [0005], [0007], [0035-0036]. Hwang similarly teaches two separable members which have mating teeth, i.e. the embrasures and merlons shown in Reference Drawing 2, wherein Cordes is silent on the shape of dividing surfaces (15, 16). Furthermore, both Hwang and Cordes have contemplated similar solutions to similar issues of keeping a work area safe, clear, and organized while using a moving machine which operates on a floor surface. One would be motivated to combine Hwang into Cordes because the mating arrangement and design of embrasures/merlons would be considered using a known technique to improve a similar device in the same manner, and would yield predictable results with a reasonable expectation of success, with the added benefit of ensuring a decrease in contaminants; see [0036] of Hwang. 
	Thus, the combination of Cordes in view of Hwang teaches the claimed quantity of the pluralities of embrasures and merlons, i.e. a first, second and third plurality of embrasures and merlons, as well as the specific locations of the pluralities of embrasures and merlons; please refer to the antecedent basis above of the structures of the first open end, the second open end, the cord capture zone, the first side wall, and the second side wall. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (DE102004004010B4) in view of Drevitson (US 20070089262) and Hwang (GB 2444569A) as applied to claim 17 above, and in further view of Refai (US 20190140390).
Regarding claim 18, all of the previously recited limitation are rejected by the teachings of Cordes in view of Hwang as applied to claim 17 above. However, modified Cordes does not explicitly teach wherein the second clamping member further comprises a catch.
However, from the same or similar field of endeavor, Refai teaches a clamping member further comprises a catch (see catch 64; wherein latch 63 hooks onto catch 64 and is coupled to locking lever 66 that nests between the latch 63 and shell 2; see Figures 7a-7b, [0067-0070], [0011] teaching of the catch, [0024]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the catch and locking mechanism of the casing as taught by Refai into the clamping halves (A1, A2) of clamp (9) of modified Cordes. One would be motivated to do so for safety purposes; the release force required to unlock the incorporated mechanism is designed to be higher than a child is able to apply, see [0070] of Refai. Furthermore, this provides additional security against the clamp being inadvertently opened, see [0066] of Refai. By introducing additional security and safety features, the durability and longevity of the invention of modified Cordes may be increased, another advantageous financial outcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Canale (US 20080143097), please see the Abstract. 
Asta (US 20050229988), please refer to Figures 12-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723